Eager, J. (dissenting in part).
Although I am in general agreement with the reasoning of the majority opinion, I conclude that in this case the discretion of Special Term was properly exercised to require the plaintiffs to furnish the particulars as demanded, with the exception that I would eliminate the requirement that plaintiffs supply copies of statutes and court decisions.
Where the theories by which plaintiffs compute their several claims of damages are unclear, the defendants are entitled to particulars of such damage so that they will be able to properly prepare for trial. (See Shaw v. Stone, 124 App. Div. 624; Ferreri v. Dworman Assoc., 34 Misc 2d 1053. See, also, Keefe v. Lee, 197 N. Y. 68, 70-71.)
It is conceded in the majority opinion that “ in a proper case, even one involving sister-State law, a court, in its discretion, may require an adversary to disclose the bases of his claim, if the bases in the statute and decisional law of another State are difficult of ascertainment, for whatever reason, by the usual legal research techniques ”. Furthermore, if the allegations in a pleading statement concerning sister-State law are in such general and vague terms as to have a tendency to obscure the nature or grounds of the party’s cause or causes of action, the adversary should be entitled to an amplification of the party’s contentions as to such law. In cases of difficulty of ascertainment of the pertinent sister-State law or of indefiniteness in the pleading statement with respect to such law, a demand for a bill of particulars is the proper remedy of the adversary; he should not be relegated to disclosure proceedings. Generally, satisfactory results would not be obtained by examining or putting interrogatories to a party concerning matters of law. Moreover, it is well settled that a bill of particulars serves the function of defining the issues and may be demanded to assist in the preparation for and to avoid surprises at the trial. (See 3 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 3041.03.) Accordingly, where an adversary is entitled to know a party’s contentions with respect to the sister-State law, a request for a bill of particulars concerning the same should not be refused merely because the court is bound to take judicial notice of all applicable law; for example, it is generally held that a defendant in a negligence action is entitled to particulars specifying the statutes, ordinances, and regulations claimed by plaintiff to have been violated by defendant. (6 Carmody-Wait 2d, N. Y. Prac., § 36:39, p. 230.)
*78Finally, where, as here, the plaintiffs ’ " pleading is prolix, ambiguous, or conclusory ’ ’, the defendants should be given wider latitude in their request for a bill of particulars than might otherwise be the case. (3 Weinstein-Korn-Miller, supra, par. 3041.11.) In order to discourage useless and time-consuming appeals with respect to orders at the pleading stage, this court has repeatedly held that it will not interfere with the discretion of Special Term in nonprejudicial rulings with respect to the items of a demand for a bill of particulars unless such rulings are wholly unwarranted and/or palpably unsound; and, certainly, the rulings here were not of such nature.
McNally and Stevens, JJ., concur with Breitel, J. P.; Eager, J., dissents in part in opinion.
Order, entered on November 8, 1965, so far as appealed from reversed, on the law and in the exercise of discretion, with $30 costs and disbursements to the appellants, and plaintiffs ’ motion granted, with $10 costs.